Case 1:19-cv-00131-NRN Document 1 Filed 01/15/19 USDC Colorado Page 1 of 18




                        IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No.:____________________

LARRY RICE and
DUANE FERRELL, on behalf of themselves and all others similarly situated

       Plaintiffs,

v.

AMAC, INC., a Colorado Corporation,
UNITED STATES BEEF CORPORATION, an Oklahoma Corporation,
ARBY’S FRANCHISOR, LLC, a Delaware Limited Liability Company, and
DOES 1-10, inclusive,

       Defendants.



PLAINTIFFS’ ANTITRUST CLASS ACTION COMPLAINT FOR: (1) VIOLATIONS OF
SECTION 1 OF THE SHERMAN ACT [15 U.S.C. § 1, et. seq.]; and (2) VIOLATIONS OF
 THE COLORADO ANTITRUST ACT OF 1992 [C.R.S. 6-4-101, et. seq.]; and DEMAND
                          FOR JURY TRIAL


       Plaintiffs LARRY RICE (“Plaintiff Rice”) and DUANE FERRELL (“Plaintiff Ferrell”)

(together referred to as “Plaintiffs”), individually and on behalf of all those similarly situated, by

and through their counsel, bring this Class Action Complaint (“Complaint”) against Defendants

AMAC, INC. (“AMAC”), UNITED STATES BEEF CORPORATION (“US Beef”), ARBY’S

FRANCHISOR, LLC (“Arby’s”); and Does 1 through 10, inclusive (who collectively shall be

referred to hereinafter as “Defendants”), on personal knowledge with respect to themselves and

their own acts, and on information and belief as to other matters, allege as follows:




                                                  1
Case 1:19-cv-00131-NRN Document 1 Filed 01/15/19 USDC Colorado Page 2 of 18




                                    I. NATURE OF ACTION

       1.      Plaintiffs, on behalf of themselves, on behalf of the Colorado general public, and

as a class action on behalf of Defendants’ employees and workers from July 12, 2014 through

the present (“Class Members”), seek millions of dollars in lost wages, plus triple damages, and

interest, caused by Defendants’ long-standing and illegal mutual non-solicitation agreements

(i.e., agreements that Arby’s franchisees could not solicit for employment the employees of

Arby’s and/or of other Arby’s franchisees) that were all entered into by Arby’s franchises

throughout Colorado and that had the intended and actual effect of significantly reducing Class

Members’ wages and salaries. The genesis of the non-solicitation agreements at issue were

franchise agreements between Arby’s and its franchisees, and between its franchisees, including,

upon information and belief, AMAC and US Beef.

       2.      This illegal conspiracy among and between Defendants and other Arby’s

franchisees to not solicit or attempt to solicit one another’s employees, in order to thereby

suppress their wages, was not known to Plaintiffs and the Class Members until July 12, 2018,

when the Washington State Attorney General (“AG”) revealed as part of its then-pending

investigation into illegal behavior by some of the largest fast food franchises in Washington State

and the United States, including Arby’s, that Arby’s would no longer enforce provisions in its

franchise agreements that prevented workers from being solicited by other Arby’s franchisees. In

sum, Defendants engaged in per se violations of the Sherman Act and the Colorado Antitrust Act

of 1992 by entering into non-solicitation agreements for the express purpose of depressing and/or

reducing market-based wages and benefit increases for Class Members that are typically

associated with the active solicitation of employees and workers in a competitive industry.




                                                  2
Case 1:19-cv-00131-NRN Document 1 Filed 01/15/19 USDC Colorado Page 3 of 18




While protecting and enhancing their profits, Defendants, through their non-solicitation

agreements, robbed Class Members of millions of dollars-worth of wages for which Plaintiffs

and the Class now seek relief.

                                 II. JURISDICTION AND VENUE

       3.      This Court has jurisdiction over the subject of this action pursuant to 15 U.S.C. §§

4 and 16, as well as 28 U.S.C. §§ 1331 and 1337. This Court has supplemental jurisdiction over

the claims brought under the laws of the State of Colorado pursuant to 28 U.S.C. § 1367(a), since

the matters at the heart of the Colorado Antitrust Act of 1992 claims form part of the same case

or controversy.

       4.      Venue as to each Defendant is proper in this judicial district, pursuant to 15

U.S.C. §§ 22 and 28 U.S.C. §1391(b)(2), because Defendants transact business and/or has

transacted business during the relevant time period within the counties encompassed by the

jurisdiction of the United States District Court for the District of Colorado. Defendants do

sufficient business in this District to be subject to personal jurisdiction herein, because a

substantial part of the events or omissions giving rise to the claims occurred in this District.

                                        III. THE PARTIES

       5.      Plaintiff Rice, who at all relevant times was a resident of Colorado, is a former

employee of Defendant AMAC. Plaintiff Rice worked as a General Manager at AMAC’s Pueblo

West, Colorado Arby’s store, from approximately 2015 to March 2017. As a result, Plaintiff Rice

was subject to and victimized by the non-solicitation conspiracy between and among the

Defendants, resulting in him having lost wages.




                                                  3
Case 1:19-cv-00131-NRN Document 1 Filed 01/15/19 USDC Colorado Page 4 of 18




       6.      Plaintiff Ferrell, who at all relevant times was a resident of Colorado, is a former

employee of Defendant US Beef. Plaintiff Ferrell worked as a Crew Member and Assistant

General Manager at US Beef’s Lakewood, Colorado store, from approximately February 2014 to

August 2015. As a result, Plaintiff Ferrell was subjected to and victimized by the non-solicitation

conspiracy between and among the Defendants, resulting in him having lost wages.

       7.      Defendant AMAC is a Colorado corporation. Defendant AMAC does business in

Colorado as Arby’s, with its principal place of business located at 1701 E Main Street, Montrose,

Colorado. Upon information and belief, Defendant AMAC entered into a franchise agreement

with Defendant Arby’s that contained non-solicitation provisions.

       8.      Defendant US Beef is a Colorado corporation. Defendant US Beef does business

in Colorado as Arby’s, with its principal place of business located at 4923 E 49th Street, Tulsa,

Oklahoma. Upon information and belief, Defendant US Beef entered into a franchise agreement

with Defendant Arby’s that contained non-solicitation provisions.

       9.      Defendant Arby’s is a Delaware limited liability company. Upon information and

belief, Defendant Arby’s principal place of business is located at 1155 Perimeter Center West in

Atlanta, Georgia. Defendant Arby’s is a franchisor. Defendant Arby’s is in the business of fast

food sandwich stores, which it franchises throughout Colorado and the United States. Upon

information and belief, Defendant Arby’s entered into agreements with its franchisees, including

Defendant AMAC and Defendant US Beef, that contained non-solicitation provisions.

       10.     The true names and capacities, whether individual, corporate, associate, or

otherwise, of Defendants sued herein as DOES 1 to 10, inclusive, are currently unknown to

Plaintiffs, who therefore sue Defendants by such fictitious names. Does 1 through 10 are the




                                                 4
Case 1:19-cv-00131-NRN Document 1 Filed 01/15/19 USDC Colorado Page 5 of 18




other largest franchisees of Arby’s in Colorado based on number of employees employed.

Plaintiffs are informed and believe, and based thereon allege, that each of the Defendants

designated herein as a DOE is legally responsible in some manner for the unlawful acts referred

to herein in that they are additional co-conspirators. Plaintiffs will seek leave of court to amend

this Complaint to reflect the true names and capacities of the Defendants designated hereinafter

as DOES when such identities become known. Defendants and DOES 1-10 shall collectively be

referred to as “Defendants.”

       11.     Plaintiffs are informed and believe, and based thereon allege, that each Defendant

acted in all respects pertinent to this action as the agent of the other Defendants, carried out a

joint scheme, business plan or policy in all respects pertinent hereto, and the acts of each

Defendant are legally attributable to the other Defendants. Furthermore, Defendants in all

respects acted pursuant to the mutual non-solicitation agreements that were intended to suppress

and had the effect of suppressing wages and salaries for the Class Members.

                       IV. FACTS EVIDENCING THE CONSPIRACY

       12.     Upon information and belief, Defendants had a longstanding agreement to control

their employees’ wages and mobility by agreeing not solicit each other’s employees.

       13.     The specific provisions of Defendants’ franchise agreements that violated federal

and state antitrust laws are found at Section 13:1 (“Licensee covenants that, during the term of

this License Agreement, and also for a period of twelve (12) months after termination of this

License Agreement for any reason . . . neither Licensee, nor any Guarantor, nor any general

partner of Licensee if Licensee is a partnership, nor any shareholder, limited partner, member or

other equity owner holding at least fifteen percent (15.0%) interest in Licensee, shall . . . solicit




                                                   5
Case 1:19-cv-00131-NRN Document 1 Filed 01/15/19 USDC Colorado Page 6 of 18




or attempt to solicit any officer, employee or independent contractor of Arby’s or its affiliates or

of any Arby’s licensee in the Arby’s System to terminate or reduce his or her employment or

business relationship with Arby’s or its affiliates or with such Arby’s licensee and shall not assist

any other person or entity in such a solicitation. In addition, Arby’s covenants that, during the

term of this License Agreement, neither Arby’s nor any affiliates controlled by Arby’s will

solicit or attempt to solicit any officer, employee, or independent contractor of Licensee or its

affiliates to terminate or reduce his or her employment or business relationship with Licensee or

its affiliates and shall not assist any other person or entity in such a solicitation”).1

        14.      The mutual non-solicitation agreement itself constitutes a per se violation of the

Sherman Antitrust Act and the Colorado Antitrust Act of 1992 between Defendants from 2013

until it was brought to light by the AG’s investigation commencing in 2018 in the course of the

AG’s investigation into similarly illegal mutual non-solicitation and anti-poach agreements

entered into between several of the largest fast food franchisors operating in the United States.

        15.      Upon information and belief, AMAC, US Beef, and other franchisees that own a

total of approximately 75 Arby’s stores in Colorado, entered into franchisee agreements with the

non-solicitation terms set forth above.




1
  See In Re: Franchise No Poaching Provisions, Arby’s Franchisor, LLC Assurance of Discontinuance, Wash. King
County Super. Ct. Case No. 18-2-17225-0SEA, Exhibit B (Dkt. No. 1) (July 12, 2018) (hereinafter “Arby’s AOD”).
The AG investigated the non-solicitation agreement issued by Arby’s to its franchisees and found that Arby’s and its
franchisees’ conduct constituted a contract, combination, or conspiracy in restraint of trade in violation of the
Washington Unfair Business Practices Act – Consumer Protection Act, RCW 19.86.030. The AG concluded that
“Since 2013, the franchise agreements entered into between Arby’s and its franchisees have provided that
franchisees subject to such agreements may not solicit employees of Arby’s or of other Arby’s franchisees to
terminate or reduce their employment with Arby’s or the other franchisees.” Arby’s AOD, § 2.2.




                                                         6
Case 1:19-cv-00131-NRN Document 1 Filed 01/15/19 USDC Colorado Page 7 of 18




       16.        Arby’s, AMAC, US Beef, and the other DOE defendants’ conduct constituted a

contract, combination, or conspiracy in restraint of trade or commerce in violation of the

Colorado Antitrust Act of 1992, C.R.S. § 6-4-101, et seq.

       17.        As set forth herein, upon information and belief, all of the Defendants entered into

the mutual non-solicitation agreements with the common interest and intention to keep their

employees’ wage costs down, so that profits continued to rise or at least not be undercut by rising

salaries across the industry. As a result, Defendants engaged in anti-competitive behavior in

advancement of a common and illegal goal of profiting at the expense of competitive market-

based salaries.

       18.        Defendants agreements unreasonably restrained trade in violation of the Sherman

Act 15 U.S.C. § 1, et seq., and constituted unfair competition and unfair practices in violation of

Colorado Antitrust Act of 1992, C.R.S. § 6-4-101, et seq. Plaintiffs Larry Rice and Duane

Ferrell, on behalf of themselves and on behalf of the Class defined herein, seek to recover the

difference between the wages and salaries that Class Members were paid and what Class

Members would have been paid in a competitive market, in the absence of Defendants’ unlawful

agreements, treble damages, attorneys fees, and interest, allowed under the law.

                   V. HARM TO COMPETITION AND ANTITRUST INJURY

       19.        Defendants are in the business of operating fast food sandwich stores where

sandwiches and other fast food items are prepared and sold by crewmembers. In order to operate,

Defendants owned other stores in Colorado and hired crewmembers in their stores to make and

sell their sandwiches and fast food items.




                                                   7
Case 1:19-cv-00131-NRN Document 1 Filed 01/15/19 USDC Colorado Page 8 of 18




           20.     Non-solicitation agreements create downward pressure on fast food worker

wages. Non-solicitation agreements restrict worker mobility, which prevents low-wage workers

from being solicited and obtaining higher pay. This artificially suppresses fast food worker

wages. In fact, fast food worker wages have remained stagnant.

           21.     Unrestricted competition and the Free Market are the foundations of the American

economic system. That is because “[f]ree and open markets are the foundation of a vibrant

economy. Just as competition among sellers in an open marketplace gives consumers the benefits

of lower prices, higher quality products and services, more choices, and greater innovation,

competition among employer helps actual and potential employees through higher wages, better

benefits, or other terms of employment.” DOJ/FTC Antitrust Guidance for Human Resource

Professionals, Oct. 2016, at p. 2.2

           22.     Upon information and belief, Defendants conspired not to actively solicit each

other’s employees and workers as part of one overarching conspiracy to suppress the

compensation of their employees and other Class Members. The desired effect was obtained.

Defendants’ conspiracy suppressed Plaintiffs’ and the Class’s compensation and restricted

competition in the labor markets in which Plaintiffs and the other members of the Class sold their

services. It did so through an overarching agreement concerning mutual non-solicitation.

           23.     Concerning the non-solicitation agreements, active solicitations have a significant

beneficial impact for individual employees’ compensation. As understood by Defendants, active

recruitment by rival employers, here other franchisees doing business as Arby’s, often include




2
    See https://www.justice.gov/atr/file/903511/download




                                                           8
Case 1:19-cv-00131-NRN Document 1 Filed 01/15/19 USDC Colorado Page 9 of 18




enticing offers that exceed an employee’s wages, salary, and/or benefits, thereby incentivizing

the employee to leave his or her current employment in order to receive greater compensation for

his or her labor, or alternatively, allowing the employee to negotiate increased compensation

from his or her current employer. Employees receiving active solicitation offers often inform

other employees of the offer(s) they received, spreading information about higher wage and

salary levels that can similarly lead to movement for the purposes of higher salary and wages

and/or negotiation by those other employees with their current employer or others for greater

compensation.

       24.      Active solicitation similarly affects compensation practices by employers. A

franchisee that actively solicits other franchisees’ employees or other workers will learn whether

their offered compensation is enough to attract their competitors’ employees, and may increase

the offers to make their own company and its salaries more competitive in the marketplace.

Similarly, companies losing or at risk of losing employees to competitors engaged in active

recruitment of employees or workers associated with their competitors may preemptively

increase their employees’ compensation in order to reduce their competitors’ appeal.

       25.      Defendants’ efforts to maintain internal equity coupled with their non-solicitation

agreements ensured that their conspiracy caused the compensation of all their employees to be

suppressed.

                              VI.    INTERSTATE COMMERCE

       26.      During the Class Period, Defendants employed Plaintiffs and other Class

Members in Colorado and numerous other states.




                                                 9
Case 1:19-cv-00131-NRN Document 1 Filed 01/15/19 USDC Colorado Page 10 of 18




         27.      States compete to attract low wage workers, including fast food workers, leading

employment in the industry to cross state lines.

         28.      Both Defendants and Plaintiffs and other Class Members view labor competition

in the industry to be nationwide. Defendants considered each other’s wages to be competitively

relevant regardless of location, and many Class Members moved between states to pursue

opportunities at Defendants’ stores.

         29.      Defendants’ conduct substantially affected interstate commerce throughout the

United States and caused antitrust injury throughout the United States.

                                     VII.      CLASS ACTION ALLEGATIONS

         30.       Plaintiffs bring this case as a class action pursuant to Federal Rule of Civil

Procedure 23(b)(3) on behalf of a Class consisting of:

         All persons who were employed by AMAC, Inc., United States Beef Corporation, or
         Arby’s Franchisor, LLC, or any of the ten largest franchises of Arby’s in Colorado at any
         time from July 12, 2014 through the conclusion of this action (the “Class Period”).3

         31.      Plaintiffs believe there are more than 500 current and former employees in the

Class. Given Defendants’ systemic failure to comply with United States and Colorado laws

outlined in this case, the members of the Class are so numerous that joinder of all members is

impractical. The Class is ascertainable from either Defendants’ employment or hiring records.

         32.      Plaintiffs’ claims are typical of the claims of the members of the Class, because

all Class Members are or were employees who sustained damages arising out of (a) Defendants’

illegal mutual non-solicitation arrangements in violation of Section 1 of the Sherman Act that



3
  Plaintiffs reserve the right to modify the class definition at a later date to conform to new facts learned, including
the properly named entity Defendant(s).




                                                            10
Case 1:19-cv-00131-NRN Document 1 Filed 01/15/19 USDC Colorado Page 11 of 18




resulted in wage suppression for all of the Class Members; and (b) Defendants’ illegal contract,

combination, or conspiracy in restraint of trade in violation of Colorado law.

       33.     Plaintiffs will fairly and adequately represent the interests of the Class. Plaintiffs

have no conflict of interest with any member of the Class. Plaintiffs have retained counsel

competent and experienced in complex class action litigation with the resources and expertise

necessary to litigate this case through to conclusion.

       34.     Common questions of law and fact exist as to all members of the Class, and

predominate over any questions solely affecting individual members of the Class. Among the

questions of law and fact common to Plaintiff and Class Members are:

               a.      Whether Defendants agreed to not actively solicit each other’s employees

                       in positions held by the Class Members;

               b.      Whether the mutual non-solicitation agreements between Defendants were

                       per se violations of the Sherman Act, 15 U.S.C. § 1, et seq.;

               c.      Whether Defendants violated the Sherman Act by agreeing to not actively

                       solicit one another’s workers in positions held by Class Members;

               d.      Whether Defendants violated C.R.S. § 6-4-101, et seq., by entering into

                       agreements to not actively solicit each other’s workers in positions held by

                       Class Members;

               e.      whether and the extent to which Defendants’ conduct suppressed wages

                       and salaries below competitive levels;

               f.      whether Plaintiffs and the other Class Members suffered injury as a result

                       of Defendants’ agreements;




                                                 11
Case 1:19-cv-00131-NRN Document 1 Filed 01/15/19 USDC Colorado Page 12 of 18




               g.      whether any such injury constitutes antitrust injury;

               h.      whether Class Members are entitled to treble damages; and

               i.      the measure of damages suffered by Plaintiffs and the Class.

       35.     Class action treatment is superior to any alternative to ensure the fair and efficient

adjudication of the controversy alleged herein. Such treatment will permit a large number of

similarly situated persons to prosecute their common claims in a single forum simultaneously,

efficiently, and without duplication of effort and expense that numerous individuals would entail.

No difficulties are likely to be encountered in the management of this class action that would

preclude its maintenance as a class action, and no superior alternative exists for the fair and

efficient adjudication of this controversy. The Class Members are readily identifiable from

Defendants’ employee rosters, payroll records or other company records.

       36.     Defendants’ actions are generally applicable to the entire Class. Prosecution of

separate actions by individual members of the Class creates the risk of inconsistent or varying

adjudications of the issues presented herein, which, in turn, would establish incompatible

standards of conduct for Defendants.

       37.     Because joinder of all members is impractical, a class action is superior to other

available methods for the fair and efficient adjudication of this controversy. Furthermore,

the amounts at stake for many members of the Class, while substantial, may not be sufficient to

enable them to maintain separate suits against Defendants.




                                                   12
Case 1:19-cv-00131-NRN Document 1 Filed 01/15/19 USDC Colorado Page 13 of 18




       VIII. STATUTE OF LIMITATIONS AND DEFENDANTS’ CONTINUING
                                          VIOLATION


       38.      Defendants’ conspiracy was a continuing violation in which Defendants

repeatedly invaded Plaintiffs’ and Class Members’ interests by adhering to, enforcing, and

reaffirming the anticompetitive agreements described herein.

       39.     Before July 12, 2018, Plaintiff and the members of the Class had neither actual

nor constructive knowledge of the pertinent facts constituting their claims for relief asserted

herein. Plaintiff and members of the Class did not discover, and could not have discovered

through the exercise of reasonable diligence, the existence of any conspiracy until at the earliest

July 12, 2018 when the investigation by the AG into non-solicitation agreements among fast

food franchisees/franchisors including Arby’s was first revealed publicly. This case is filed

within four years of the moment when it was first revealed that the AG investigation had

unearthed that Arby’s had engaged in mutual non-solicitation agreements with its franchisees.

       40.     Defendants engaged in a conspiracy that did not give rise to facts that would put

Plaintiffs or the Class on inquiry notice that there was a conspiracy among Arby’s and

franchisees to restrict competition for Class Members’ services through non-solicitation

agreements.

//

//

//

//

//




                                                 13
Case 1:19-cv-00131-NRN Document 1 Filed 01/15/19 USDC Colorado Page 14 of 18




                                  IX.     CAUSES OF ACTION

                                   FIRST CAUSE OF ACTION

                    VIOLATION OF SECTION ONE OF SHERMAN ACT
                                [15 U.S.C. § 1, et seq.]

                              (On Behalf of Plaintiff and the Class)

        41.      Plaintiffs incorporate by reference the allegations in the above paragraphs as if

fully set forth herein.

        42.     Defendants, by and through their officers, directors, employees, agents or other

representatives, have entered into an unlawful agreement, combination and conspiracy in

restraint of trade, in violation of 15 U.S.C. § 1, et seq. Specifically, each Defendant agreed to

restrict competition for Class Members’ services through non-solicitation agreements, all with

the common purpose and effect of suppressing Class Members’ compensation and restraining

competition in the market for Class Members’ services.

        43.     According to the Department of Justice (“DOJ”) and Federal Trade Commission

(“FTC”), “…no-poaching agreements, among employers . . . are per se illegal under the antitrust

laws.” DOJ/FTC Antitrust Guidance for Human Resources Professionals, Oct. 2016, at p. 3. “It

is unlawful for competitors to expressly or implicitly agree not to compete with one another,

even if they are motivated by a desire to reduce costs.” Id. at p. 2.

        44.     Defendants’ conduct injured Class Members by lowering their compensation and

depriving them of free and fair competition in the market for their services.

        45.     Defendants’ agreements are per se violations of the Sherman Act.




                                                  14
Case 1:19-cv-00131-NRN Document 1 Filed 01/15/19 USDC Colorado Page 15 of 18




        46.     In similar actions for defendant restaurant franchisors’ violation of the Sherman

Act, courts have denied defendants’ motions to dismiss pursuant to Rule 12(b)(6). See Yi v. SK

Bakeries, LLC, et al., Case No. 3:18-cv-05627-RJB, Dkt. No. 33 (W.D. Wash. Nov. 13, 2018);

Deslandes v. McDonald’s USA, LLC, No. 17 C 4857, 2018 U.S. Dist. LEXIS 105260 (N.D. Ill.

June 25, 2018).

        47.     Plaintiffs seek the relief set forth below, including underpaid and treble damages.

                                  SECOND CAUSE OF ACTION
                    ILLEGAL RESTRAINT OF TRADE OR COMMERCE
                    [Colorado Antitrust Act of 1992, C.R.S. § 6-4-101, et seq.]

        48.       Plaintiff incorporates by reference the allegations in the above paragraphs as if

fully set forth herein.

        49.     Colorado Revised Statutes Section 6-4-101, et seq., prohibits illegal restraint of

trade or commerce. Specifically, C.R.S. § 6-4-104 states that “[e]very contract, combination in

the form of a trust or otherwise, or conspiracy in restraint of trade or commerce is illegal.”

        50.     Through its conspiracy and actions as alleged herein, Defendants’ efforts to

restrain competition and suppress compensation of their employees through their franchise

agreements constitutes unfair competition and illegal restraint of trade in violation of the

Colorado Antitrust Act of 1992. Specifically, Defendants each agreed to restrict competition for

Class Members’ services through non-solicitation agreements, all with the common purpose and

effect of suppressing Class Members’ compensation and restraining competition in the market

for Class Members’ services. Defendants’ illegal conspiracy was substantially injurious to

Plaintiffs and the Class Members.




                                                   15
Case 1:19-cv-00131-NRN Document 1 Filed 01/15/19 USDC Colorado Page 16 of 18




         51.    Defendants’ acts were unfair, unlawful, and/or unconscionable, both in their own

right.

         52.    Defendants’ conduct injured Plaintiffs and other Class Members by lowering their

compensation and depriving them of free and fair competition in the market for their services,

allowing Defendants to unlawfully retain money that otherwise would have been paid to

Plaintiffs and other Class Members. Plaintiffs and other Class Members are therefore persons

who have suffered injury in fact and lost money or property as a result of the illegal restraint of

trade or commerce under C.R.S. § 6-4-104.

         53.    The harm to Plaintiffs and members of the Class in being denied payment for their

services in the amount of higher wages and salaries that they would have received in the absence

of the conspiracy outweighs the utility, if any, of Defendants’ illegal non-solicitation agreements

and, therefore, Defendants’ actions described herein constitute an illegal restraint of trade or

commerce within the meaning of C.R.S. § 6-4-101, et seq.

         54.    Pursuant to C.R.S. § 6-4-114, any person who is injured by a per se violation of

the Colorado Antitrust Act of 1992 may bring a civil action to recover actual damages, treble

damages, and attorneys’ fees and costs.

         55.    Plaintiff seeks the relief set forth below.

     X.        JURY DEMAND AND DESIGNATION OF PLACE OF TRIAL
         Pursuant to Federal Rule of Civil Procedure 38(b), Plaintiffs demand a trial by jury on all
issues so triable.




                                                   16
Case 1:19-cv-00131-NRN Document 1 Filed 01/15/19 USDC Colorado Page 17 of 18




                               XI.     PRAYER FOR RELIEF
       WHEREFORE, Plaintiffs Larry Rice and Duane Ferrell, on behalf of themselves and a
class of all others similarly situated, request that the Court enter an order or judgment against
Defendants including the following:
              a. Certification of the class described herein pursuant to Rule 23 of the Federal
                   Rules of Civil Procedure;
              b. Appointment of Plaintiffs Larry Rice and Duane Ferrell as Class
                   Representatives and their counsel of record as Class Counsel;
              c. Compensatory damages in an amount to be proven at trial and trebled thereafter;
              d. Pre-judgment and post-judgment interest as provided for by law or allowed in

                   equity;
              e.   The costs of bringing this suit, including reasonable attorneys’ fees and costs;
              f. An incentive award to compensate Plaintiffs Larry Rice and Duane Ferrell for
                   their efforts in pursuit of this litigation;
              g. Interest under Colorado law; and
              h. All other relief to which Plaintiffs and the Class may be entitled at law or in
                   equity.

 Dated January 15, 2018.

                                                Respectfully submitted,
                                                Ackermann & Tilajef, P.C.
                                                India Lin Bodien, Attorney at Law

                                                _/s/: Brian W. Denlinger___________________
                                                Brian W. Denlinger, CO Bar #44966
                                                ACKERMANN & TILAJEF, P.C.
                                                2602 North Proctor Street, #205
                                                Tacoma, Washington, 98406
                                                Telephone: (253) 507-4619
                                                Facsimile: (310) 277-0635
                                                bd@ackermanntilajef.com




                                                   17
Case 1:19-cv-00131-NRN Document 1 Filed 01/15/19 USDC Colorado Page 18 of 18




                                   _/s/: Craig Ackermann___________________
                                   Craig Ackermann, WSBA No. #53330
                                   ACKERMANN & TILAJEF, P.C.
                                   1180 S. Beverly Dr. Ste. 610
                                   Los Angeles, CA 90035
                                   Telephone: (310) 277-0614
                                   Facsimile: (310) 277-0635
                                   cja@ackermanntilajef.com


                                   _/s/: India Lin Bodien
                                   India Lin Bodien, WSBA #44898
                                   INDIA LIN BODIEN, ATTORNEY AT LAW*
                                   2522 North Proctor Street, #387
                                   Tacoma, Washington 98406-5338
                                   Telephone: (253) 212-7913
                                   Fascimile: (253)276-0081
                                   india@indialinbodienlaw.com
                                   *U.S. District Court for the District of Colorado
                                   Application for Admission forthcoming




                                     18
